DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 1/28/2021 with respect to 35 USC §112a rejection of claims 1,18,20 have been fully considered and are persuasive.  Applicant has amended claims to remove previously rejected claim limitations. The 35 USC §112a rejection of claims 1,18,20 has been withdrawn. 

Allowable Subject Matter
Claim 1,4-18,20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1,18 and 20. The closest found prior art are Chen (US 20170337677 Al) in view of Tulsiani etal (Tulsiani, Shubham, etal. "Multi-View Supervision for Single-View Reconstruction via Differentiable Ray Consistency." ArXiv: 1704.06254 [Cs], Apr. 2017)

Chen discloses an improved method for accelerating ray casting ([0008]). Chen discloses imaging apparatus for obtaining, from a sequence of 2D radiographic projection images, 2D projection data that are used to reconstruct a 3D volume image of an object or volume of interest ([0047]). Chen discloses ray-casting or ray tracing mapping 3D vertex points P1, P2, P3 to corresponding 2D pixels P1', P2', and P3' on frame F ([0051]). 

Tulsiani discloses incorporated in a learning framework to leverage different types of multi-view observations for learning single-view 3D prediction (Abstract). Tulsiani discloses learning a function f modeled as a parameterized CNN fθ, which given a single image I corresponding to a novel object (Section 4)

Neither Chen nor Tulsiani, alone or in combination, teach the claim limitation of an encoding vector by processing the first plurality of pictures of the object using an encoder of a machine-learning framework, the encoding vector representing the object in the first state; modifying, by the one or more computing devices, the encoding vector to represent the object in a second state. Tulsiani discloses using a convolution neural network however Tulsiani is silent to an encoding vector by processing the first plurality of pictures of the object and the encoding vector representing the object in the first state. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1,18 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618